 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
       PENGBO XIAO, et al.,                                Case No. C17-1581 RSM
 9
                      Plaintiffs,
10                                                        ORDER GRANTING STIPULATED
                            v.                            MOTION TO DISMISS ALL CLAIMS
11                                                        AGAINST DEFENDANT SINGSING
       FEAST BUFFET, INC., et al.,                        AGENT SERVICE
12
                      Defendants.
13

14
             This matter comes before the Court on Defendant Singsing Agent Service (“Singsing”)’s
15
     Motion to Dismiss all claims and causes of action by Plaintiffs Zhengri Song and Lihong Xu
16
     against Singsing pursuant to Local Rules 10(g) and 7(d)(1). Dkt. #60 (citing W.D. Wash. LCR
17
     10(g); LCR 7(d)(1)).
18
             Having reviewed the Motion and Proposed Order indicating parties’ intent to stipulate to
19
     dismissal of the claims set forth above, see Dkt. #60-1, the Court hereby ORDERS dismissal of
20
     all claims and causes of action against Singsing in this case without an award of fees or costs to
21
     either party.
22
             //
23
     ORDER GRANTING STIPULATED MOTION TO
     DISMISS
     PAGE - 1
 1

 2        DATED this 18th day of July 2019.

 3

 4

 5                                                 A
                                              RICARDO S. MARTINEZ
 6                                            CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING STIPULATED MOTION TO
     DISMISS
     PAGE - 2
